               Case 3:20-cr-00016-RS Document 23 Filed 05/27/20 Page 1 of 3



 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     ANGELA CHUANG
 3   Assistant Federal Public Defender
     19th Floor Federal Building - Box 36106
 4
     450 Golden Gate Avenue
 5   San Francisco, CA 94102
     Telephone: (415) 436-7700
 6   Facsimile: (415) 436-7706
     Email:       Angela_chuang@fd.org
 7

 8   Counsel for Defendant PATTON
 9
10                            IN THE UNITED STATES DISTRICT COURT
11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                     SAN FRANCISCO DIVISION
13

14      UNITED STATES OF AMERICA,                          Case No.: CR 20–016 RS
15                      Plaintiff,                         STIPULATION AND ORDER TO
                                                           CONTINUE
16              v.
17      CHARLES EUGENE PATTON,
18                      Defendant.
19

20

21           The above titled matter is currently scheduled for change of plea on June 8, 2020, and

22   sentencing on August 18, 2020. Mr. Patton is currently detained at Santa Rita Jail. Because of

23   the COVID-19 pandemic, Santa Rita suspended contact visits in March. That ban has not yet

24   been lifted and likely will stay in place for the near future. Until contact visits are allowed

25   again, undersigned counsel and the Probation Officer assigned to the case cannot conduct an

26   in-person Pre-Sentence Report interview.

27           To minimize potential exposure from multiple court appearances and to allow time for

28   the public health crisis to improve so that an in-person interview becomes possible, the parties

     [PROPOSED] STIPULATED ORDER
     PATTON, CR 20–016 RS
               Case 3:20-cr-00016-RS Document 23 Filed 05/27/20 Page 2 of 3



 1   stipulate that the presently scheduled hearings shall be vacated and that the matter shall be set
 2   for change of plea and sentencing on September 15, 2020 at 2:30 PM.
 3           The parties further stipulate that time should be excluded from computation under the
 4   Speedy Trial Act until the next court date. The parties agree that the ends of justice served by
 5   ordering this continuance outweigh the best interest of the public and this defendant’s right to a
 6   speedy trial, and merits this exclusion of time. See 18 U.S.C. § 3161(h)(7)(A); N.D. Cal.
 7   General Order 72-3. The Court may appropriately exclude time on ends-of-justice grounds.
 8   The country’s public health interest in stemming the spread of COVID-19 outweighs the
 9   interest of the “public and the defendant in a speedy trial.” § 3161(h)(7)(A); see also N.D. Cal.
10   General Order 72-3.
11
               IT IS SO STIPULATED.
12

13                    May 27, 2020                       DAVID L. ANDERSON
                      Dated                              United States Attorney
14                                                       Northern District of California
15                                                                /S
16                                                       CHRISTOPHER VIEIRA
                                                         Special Assistant United States Attorney
17

18
                      May 27, 2020                       STEVEN G. KALAR
19
                      Dated                              Federal Public Defender
20                                                       Northern District of California

21                                                                 /S
                                                         ANGELA CHUANG
22                                                       Assistant Federal Public Defender
23

24

25

26

27

28

     STIPULATED ORDER PATTON, CR
     20–016 RS
                                                     2
               Case 3:20-cr-00016-RS Document 23 Filed 05/27/20 Page 3 of 3



 1                                              ORDER
 2           For the reasons stated above, the Court VACATES all appearances and CONTINUES
 3   this case to September 15, 2020 at 2:30 PM for change of plea and sentencing.
 4
             The Court also finds that exclusion from the time limits applicable under 18 U.S.C. §
 5
     3161 of the period from June 8, 2020, through September 15, 2020, is warranted and that the
 6
     ends of justice served by the continuance outweigh the best interests of the public and the
 7
     defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).
 8

 9
10   IT IS SO ORDERED.

11
     DATED: May 27, 2020                                       _____________________________
12                                                             HONORABLE RICHARD SEEBORG
13                                                             United States District Judge

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATED ORDER PATTON, CR
     20–016 RS
                                                    3
